DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 3, 5, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawase et al. (US Patent Application No. 2005/0173701).
Regarding claim 2, Kawase et al. teach a substrate comprising a base layer (page 2, paragraph [0020], page 3, paragraph [0042]) and a porous metal layer 
Regarding claim 3, Kawase et al. teach wherein a material of the porous metal layer is a combination of one or more selected from a group consisting of copper, aluminum and nickel (page 2, paragraphs [0024], [0025], page 5, paragraph [0078]). 
Regarding claim 5, Kawase et al. teach a substrate comprising a base layer (page 2, paragraph [0020], page 3, paragraph [0042]) and a porous metal layer disposed on a surface of the base layer (page 2, paragraphs [0021], [0024], [0025], page 3, paragraph [0042]).
The product-by-process limitation “porous metal layer is produced by a liquid phase method, a solid phase method or a metal deposition method” would not be expected to impart distinctive structural characteristics to the porous metal layer.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the porous metal layer of Kawase et al. possesses the same characteristics as the Applicant’s claimed porous metal layer.
Regarding claim 6, Kawase et al. teach a display panel (page 2, paragraph [0036]) comprising a substrate comprising a base layer (page 2, paragraph [0020], page 3, paragraph [0042]) and a porous metal layer disposed on a surface of the base layer (page 2, paragraphs [0021], [0024], [0025], page 3, paragraph [0042]) and a pixel array disposed on the substrate (page 2, paragraph [0036]).
Regarding claim 7, Kawase et al. teach wherein a material of the porous metal layer is a combination of one or more selected from a group consisting of copper, aluminum and nickel (page 2, paragraphs [0024], [0025], page 5, paragraph [0078]).
Regarding claim 9, Kawase et al. teach a display panel (page 2, paragraph [0036]) comprising a substrate comprising a base layer (page 2, paragraph [0020], page 3, paragraph [0042]) and a porous metal layer disposed on a surface of the base layer (page 2, paragraphs [0021], [0024], [0025], page 3, paragraph [0042]) and a pixel array disposed on the substrate (page 2, paragraph [0036]).
The product-by-process limitation “porous metal layer is produced by a liquid phase method, a solid phase method or a metal deposition method” would not be expected to impart distinctive structural characteristics to the porous metal layer.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the porous metal layer of Kawase et al. possesses the same characteristics as the Applicant’s claimed porous metal layer.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (US Patent Application No. 2005/0173701).
Kawase et al. are relied upon as disclosed above.
Regarding claim 1, Kawase et al. teach a substrate comprising a base layer (page 2, paragraph [0020], page 3, paragraph [0042]) and a porous metal layer disposed on a surface of the base layer (page 2, paragraphs [0021], [0024], [0025], page 3, paragraph [0042]); wherein a material of the porous metal layer is a combination of one or more selected from a group consisting of copper, aluminum and nickel (page 2, paragraphs [0024], [0025], page 5, paragraph [0078]).
Kawase et al. do not disclose wherein the porous metal layer comprises a plurality of pores having directional or random properties.  However, providing the porous metal layer to include a plurality of pores having directional or random properties is a routine choice that can be made by those skilled in the art according to practical needs.
The product-by-process limitation “porous metal layer is produced by a liquid phase method, a solid phase method or a metal deposition method” would not be expected to impart distinctive structural characteristics to the porous metal layer.  The 
Regarding claim 4, Kawase et al. do not disclose wherein the porous metal layer comprises a plurality of pores having directional or random properties.  However, providing the porous metal layer to include a plurality of pores having directional or random properties is a routine choice that can be made by those skilled in the art according to practical needs.
Regarding claim 8, Kawase et al. do not disclose wherein the porous metal layer comprises a plurality of pores having directional or random properties.  However, providing the porous metal layer to include a plurality of pores having directional or random properties is a routine choice that can be made by those skilled in the art according to practical needs.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/7/2021